*610The opinion of the court was delivered by
START, J.
The complaint was made by a grand juror who had not taken the oath of office. No question is made but that the objection was seasonably taken. R. L. s. 2,669 provides that the clerk, constables, grand jurors, and listers of each town shall be sworn before entering upon the discharge of their duties and that the town clerk shall make a record of their having done so. This statute was enacted in 1872, and was construed in Ayers v. Moulton, 51 Vt. 115, to be mandatory upon listers, and that substantial compliance •with it was necessary to give validity to a grand list as the basis of taxation. The statute having been thus construed it is difficult to see how a grand juror who has not taken the oath required by the same statute can make a valid complaint. If the statute is mandatory upon listers it is equally so as to grand jurors. Listers and grand jurors are public officers; their official acts affect the public. If a lister who has not taken the oath of office is not a lister de facto for the purpose of making a grand list in which the public is interested, then a juror who has not taken the oath of office is not a grand juror de facto for the purpose of instituting by complaint a prosecution in which the public is interested. In Lynde v. Dummerston, 61 Vt. 48, a list was held invalid because the listers did not take the oath prescribed by the statute. On the authority of these cases we hold the complaint insufficient.

Exceptions sustained, complaint adjudged insufficient and quashed and respondent discharged.